                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 1:19-cr-00068-SRC-ACL
                                               )
 ALONZO JONES,                                 )
                                               )
         Defendant(s).                         )

                                             ORDER

        This matter is before the Court on Defendant’s Motion to Suppress Evidence and

Statements Obtained as Result of Search or Seizure [24]. Pursuant to 28 U.S.C. § 636(b), all

pretrial motions were referred to United States Magistrate Judge Abbie Crites-Leoni.

        In his Motion to Suppress, Defendant alleges that the informant whose information

provided the probable cause for issuance of a Search Warrant for his home was not reliable.

Defendant further claims that the Application and Affidavits that supported the issuance of the

Search Warrant were not supported by probable cause. Defendant requests this Court to

suppress the evidence seized pursuant to the Search Warrant, as well as the statements he made

at his residence after being advised of his Miranda rights. This case is set for trial on January 21,

2020.

        Judge Crites-Leoni held an evidentiary hearing on August 6, 2019, at which three law

enforcement officers testified and were subject to cross-examination. On November 15, 2019,

Judge Crites-Leoni issued a Report and Recommendation (“R&R”), recommending that

Defendant’s Motion be denied. Doc. 39. On November 19, 2019, Judge Crites-Leoni issued an

Amended Report and Recommendation, again recommending that Defendant’s Motion be


                                                   1
denied. Doc. 42. Defendant filed a general objection, objecting to the factual findings and

conclusions of law in the Amended R&R for reasons stated in the Motion to Suppress, without

any further specification or basis. Doc. 43.

          When a party objects to a Report and Recommendation concerning a motion to suppress

in a criminal case, the court is required to “make a de novo review determination of those

portions of the record or specified proposed findings to which objection is made.” United States

v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003) (quoting 28 U.S.C. § 636(b)(1)).

          The Court conducted a de novo review of the Motion to Suppress, including

reading the transcript of the testimony of witnesses and reviewing the exhibits introduced

at the hearing. Based on that review, the undersigned concludes that the Magistrate

Judge made proper factual findings and correctly analyzed the issues. For the reasons set

forth more fully in the Amended R&R, the Court finds that the issuance of a Search

Warrant was supported by probable cause and that the statements Defendant later made

to law enforcement officers do not constitute fruit of the poisonous tree. Thus, after

careful consideration, the Court overrules Defendant’s objection, and adopts and sustains

the thorough reasoning of Magistrate Judge Crites-Leoni set forth in support of her

recommended ruling.

          Accordingly,

          IT IS HEREBY ORDERED that the Amended Report and Recommendation of the

United States Magistrate Judge [42] is SUSTAINED, ADOPTED, AND INCORPORATED

herein.




                                                2
       IT IS FURTHER ORDERED that Defendant’s Motion to Suppress Evidence and

Statements Obtained as Result of Search or Seizure [24] is DENIED.

       This case remains set for trial on the trial docket beginning on January 21, 2020.


So Ordered this 30th day of December.



                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                3
